IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-52,071-04


                    EX PARTE KENNETH WAYNE SPENCER, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 12CR1751 IN THE 405th DISTRICT COURT
                           FROM GALVESTON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of theft of property

and sentenced to three hundred sixty-five days in jail pursuant to Section 12.44(a) of the Texas Penal

Code. No appeal was taken.

        The Applicant requests that he be given time served in this case and complains about the

assessment of costs on his judgment. The trial court has entered findings of fact recommending that

“relief be granted only to the degree to reform or amend the judgment and cost bill to remove
                                                                                                   2

indigent attorney fees.” We agree with the trial court that Applicant’s request for a time cut is

without merit and we deny relief on that claim. However, this Court has held that a claim involving

the improper imposition of attorney fees should be dismissed because it in no way implicates the fact

or duration of an applicant’s confinement pursuant to his conviction and, therefore, it is not the

proper subject of a statutorily governed post-conviction application for writ of habeas corpus. Ex

parte Knight, 401 S.W.3d 60 (Tex. Crim. App. 2013). Applicant’s claim regarding the assessment

of costs is dismissed.



Filed: October 8, 2014
Do not publish